IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :           No. 2146 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 153 DB 2013
           v.                   :
                                :           Attorney Registration No. 48637
WILLIAM NIVAN RENWICK,          :
                Respondent      :           (Allegheny County)


                                     ORDER


PER CURIAM


      AND NOW, this 14th day of May, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated March 12, 2015; it is hereby

      ORDERED that William Nivan Renwick is suspended from the Bar of this

Commonwealth for a period of two years, and he shall comply with all the provisions of

Pa.R.D.E. 217.

      It is further ORDERED that Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).